Collins, J.
The questions presented by these appeals arise out of the passage (March 29, 1893) of an act of the legislature entitled “An act to authorize reassessments for local improvements by cities and to legalize certain of such assessments” (Laws 1893, ch. 206). This legislation was the result, probably, of a decision of this court —State ex rel. v. Judges of District Court, 51 Minn. 539, (53 N. W. 800, and 55 N. W. 122) — filed December 16, 1892. Under this act of 1893, the authorities of the city of Duluth took steps to reassess the property alleged to have been benefited by the improvement involved in that case, and also to reassess property said to have been benefited by the improvement of West Superior street. The appeal of one of these parties, J. B. Scoville, relates to the reassessment for the improvement of Piedmont avenue east; while that of appellant J. W. Reynolds relates to a reassessment to cover the cost of improving West Superior street. The appeals are from orders confirming assessments, and, with one exception in each case, the questions raised are common to both.
It is argued that the act under consideration is in contravention of the Constitution, Art. 4, § 27, in that it embraces more than one *529subject of legislation. This claim we dispose of by calling attention to Johnson v. Harrison, 47 Minn. 575, (50 N. W. 923,) in which this feature of our fundamental law is very fully discussed, and to which nothing can be added in the way of argument.
It is also contended that the law of 1893 contravenes the Constitution, Art. 9, § 1. The point made here is that the assessment is not levied by the municipal corporation, but the power is vested in, and is exercised by, the District Court, and three appraisers appointed by it. Enough has been said in State v. District Court of Hennepin Co., 33 Minn. 235, (22 N. W. 625,) to dispose of this contention adversely to appellants. See, also, State ex rel. v. Ensign, 55 Minn. 278, (56 N. W. 1006.)
It is further argued that the act of 1893 is opposed to that part of the Constitution, Art. 4, § 33, as amended in 1892, which provides that no local or special law shall be passed regulating the affairs of any county, city, or village; and also that, while the legislature may repeal any existing local or special law, it shall not amend, extend, or modify any of the same. The objection to the constitutionality of Laws 1893, ch. 206, is specially directed against that portion of it (latter part of section 8) which provides that after the assessment has been confirmed by the court, it shall be enforced and collected in the manner other assessments made by the same municipal corporations are enforced an'd collected. It is said by appellants’ counsel that, at best, everything relating to proceedings-subsequent to the orders of confirmation is by this language left subject to as many different regulations as there are different charters; and the recent case of Alexander v. City of Duluth, 57 Minn. 47, (58 N. W. 866,) is confidently relied on to sustain counsel’s-claim that this provision of the law is repugnant to that part of the Constitution prohibiting local or special legislation. If there is-anything in this point, — and we are not prepared to say that it is-untenable, — it is prematurely made. These proceedings have not yet reached a stage where the city is undertaking to enforce payment of the amounts assessed in the manner prescribed by its-' charter, and it may never so undertake. Therefore, for the purpose of these appeals, we may admit the invalidity of the provision in question; but the remainder of the law is unaffected by such *530admission, and, until the municipality shall proceed in the manner provided by its charter to enforce collection, appellants are not in position to invoke the constitutional objection.
None of the remaining questions common to both cases need special reference, for they are without merit.
We have stated that in each case a question has been raised peculiar to it. In the Scoville appeal it is contended that a reassessment for the improvement of Piedmont Avenue East cannot be made, because not within the terms of the act of 1893. It has been observed that the decision in State ex rel. v. Judges of District Court, 51 Minn. 539, was hied prior to the enactment of Laws 1893, ch. 206; and it is claimed that, by the language used, such law was made wholly prospective in operation, applicable only in cases where an assessment is set aside or pronounced invalid subsequent to the day of its passage. The power of the legislature to provide methods whereby municipal corporations can order reassessments against property benefited by local improvements, where assessments theretofore made have been set aside for defects or* irregularities in cases where the prerequisites which were disregarded might have been dispensed with in the law under which the original assessment was made, is not questioned.
Laws 1893, ch. 200, is remedial in its nature, and the legislative intent is to be gathered by a careful examination and consideration of all of its provisions, not from any particular form of words or phrases which may have been used. We find, by the first section of this act, that all improvements made prior to its passage, in disregard of charter provisions requiring the previous establishment of a permanent grade upon the streets to be improved, are expressly covered.
Again, in the second section, we observe that assessments “heretofore made or hereafter to be made” are explicitly provided for, unless the subsequent phrase “shall be set aside or pronounced invalid” modifies the broad language theretofore used, and must be deemed as excluding from its operation assessments previously set aside. In the use of the word “shall,” in the above quotation, there is nothing to indicate a legislative intent to distinguish and discriminate between assessments already set aside and pronounced invalid, and *531those which, though made, had not been subjected to the scrutiny of the court. Certainly, there was no reason why the lawmakers should attempt to distinguish or discriminate. The fact existed in the one case as much as in the other that benefits had been conferred upon adjacent property, and that assessments had been made to cover the expense of these benefits. That the assessments had been set aside through mere technicalities could not lessen or affect the obligation of the property holders to pay for the same. Having in mind all of the facts, the spirit, purpose, and especially the wording of the remedial act, and that it related solely to the mode of procedure for the enforcement of an existing obligation and liability, we have no hesitation in pronouncing it retroactive.
In the Reynolds appeal as to West Superior Street counsel makes the point that the assessment was not properly made, the assertion being that, from the reports of the assessors, it appears that they laid out an assessment district embracing certain territory, declared the property within it benefited to the extent of the cost of the improvement, and then “apportioned” the total cost upon said property by a mathematical method of division; and, further, that the pretended assessment roll was not signed by the assessors, or in any manner designated by them as the assessment roll made according to benefits. There is nothing in either of these points. The assessors’ report, read in connection with the roll, which was attached to and made a part of it, shows clearly that the statute was strictly followed. They report the total cost of the improvement; that they found property benefited to that amount, and apportioned that amount to the property thus found to be benefited, assessing to each piece or parcel of land the amount which that piece or parcel was found to be benefited, as shown by the assessment roll. The word “apportioned,” in the report, may have been used inadvertently, but its meaning is evident when we read the entire document. As before said, the report was attached to and made a part of the assessment roll. The report itself, in which the roll was designated as “the assessment roll hereunto annexed,” was signed by the assessors, and this was a sufficient compliance with the statute.
Orders affirmed.
(Opinion published 61 N. W. 678.)